DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected based on nonstatutory double patenting as being anticipated by claims 1-6, 10 and 13 of U.S. Patent No. 11,079,838 B2.  
6.	It is clear that all the elements of the application’s claims 1-8 are to be found in claims 1-6, 10 and 13 of U.S. Patent No. 11,079,838 B2.  The difference between the application claims and the patent claims lies in the fact that the patented claims include many more elements and is thus more specific.  Thus, the invention of claims 1-6, 10 and 13 of U.S. Patent No. 11,079,838 B2 is in effect a “species” of the “generic” invention of the current application’s claims 1-8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-8 are anticipated by claims 1-6, 10 and 13 of U.S. Patent No. 11,079,838 B2, they are not patently distinct from claims 1-6, 10 and 13 of U.S. Patent No. 11,079,838 B2.  See the below juxtaposition of applicant’s claims to 
Claim 1 of the present application
Claim 1 of U.S. Patent No. 11,079,838  B1 (below omits portions of claim 1 that do not relate to claim 1 of the present application)
A head mounted display, comprising:

an optics block includes a display screen;

a band adjustment unit located opposite the optics block;

a headband having a front portion and an adjustable portion, wherein the
front portion of the headband having a connection to the optics block at a center location, 

the connection is adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband; and

a pad disposed inside of the front portion of the headband, the pad provides for at least partial support of the optics block when the head mounted display is worn by a user.
 A head mounted display, comprising:

an optics block includes a display screen;

a band adjustment unit located opposite the optics block;

a headband having a front portion and an adjustable portion; the front portion of the headband having a connection to the optics block at a center location


the connection is further adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband, 

and a pad disposed inside the front portion of the headband, the pad provides for at least partial support of the optics block when the head mounted display is worn by a user.
Claim 2 of the present application
Claim 2 of U.S. Patent No. 11,079,838  B1
The head mounted display of claim 1, wherein the band adjustment unit includes a rotary wheel that turns to contract a size or expand the size of the headband.

The head mounted display of claim 1, wherein the band adjustment unit includes a rotary wheel that turns to contract a size or expand the size of the headband.
Claim 3 of the present application
Claim 3 of U.S. Patent No. 11,079,838  B1


The head mounted display of claim 2, wherein to contract the size of the headband a portion of the headband moves into the band adjustment unit and to expand the size of the headband another portion of the headband moves 



Claim 4 of the present application
Claim 4 of U.S. Patent No. 11,079,838  B1 (below omits portions of claim 4 that do not relate to claim 4 of the present application)


The head mounted display of claim 1, wherein the optics block is configured to hang below the front portion of the headband.
The head mounted display of claim 1…
 the optics block is configured to hang below the front portion of the headband.
Claim 5 of the present application
Claim 5 of U.S. Patent No. 11,079,838  B1


The head mounted display of claim 1, wherein the adjustable portion of the headband is curved and includes a padded inner surface.
The head mounted display of claim 1, wherein the adjustable portion of the headband is curved and includes a padded inner surface that faces the pad coupled to an inside surface of the front portion of the headband.


Claim 6 of the present application
Claim 6 of U.S. Patent No. 11,079,838  B1


The head mounted display of claim 1, wherein the adjustable portion of the headband is disposed in the band adjustment unit, the band adjustment unit having a curved inner surface to be disposed proximate to a lower rear portion of a head of the user.
The head mounted display of claim 1, wherein the adjustable portion of the headband is disposed in the band adjustment unit, the band adjustment unit having a curved inner surface to be disposed proximate to a lower rear portion of a head of the user.
Claim 7 of the present application
Claim 10 of U.S. Patent No. 11,079,838  B1


The head mounted display of claim 1, wherein the band adjustment unit includes one or more of a wheel adjuster, or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or a link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.
The head mounted display of claim 1, wherein the band adjustment unit includes one or more of a wheel adjuster, or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or a link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.


Claim 8 of the present application
Claim 13 of U.S. Patent No. 11,079,838  B1


The head mounted display of claim 1, wherein a forward-facing region of the 


Claim 13: The head mounted display of claim 1, wherein a forward-facing region includes one or more cameras.




Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D427,982 S to Ishii in view of U.S. Patent No. 5,767,820 A to Bassett et al. (“Bassett”) in view of Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Ishii discloses a head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”), comprising: 
an optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped includes a display screen (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn);
a headband (FIGs. 1, 5, 7 depict an oval shaped head band) having a front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) and an adjustable portion (FIG. 1 depict an oval shaped head band including a rigid front portion and a flexible rear portion that adjusts to the shape of a user’s head), wherein the front portion of the headband (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) having a connection to the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband.  Fig. 1 shows a connection between the optics block and the headband) at a center location (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is proximate to a portion of the optics block that faces a user’s eyes when worn), and
a pad (FIGs. 1-2 – the component above the portion of the headband that is
connected to the optics block) disposed inside of the front portion of the headband (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband), the pad (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband) provides for at least partial support of the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) when the head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”) is worn by a user (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn).
Ishii does not expressly disclose a band adjustment unit located
opposite the optics block; the connection is adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Bassett discloses a band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21 – this discloses a pad 25 that includes a ratcheting mechanism as described in U.S. Patent 5,321,416.  FIG. 2A of U.S. Patent 5,321,416, which is shown below, depicts a contracting or expanding of the size of the headband by rotating the band adjustment unit.) located opposite the optics block(16)(FIG. 1; col 4, ln 2-3); the

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii with Bassett to provide a head mounted display having a more convenient way for adjusting the circumference of the headband.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Choi discloses the connection(111, 112, 113, 160, 210)(FIG. 1; p 9, ¶2; p 14, ¶4 – p 15, ¶1) is adjustable to provide for an adjustment gap that slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) out to extend away from the headband(110)(FIG. 1; p 9, ¶1) and slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) in to contract toward the headband(110)(FIG. 1; p 9, ¶1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii and Bassett with Choi to provide a head mounted display having the ability to position the optics block at a user’s preferred position.

	As to claim 2, Ishii modified by Bassett and Choi teaches the head mounted display of claim 1, as applied above.
Bassett further discloses wherein the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21 – this discloses a pad 25 that includes a ratcheting mechanism as described in U.S. Patent 5,321,416.  FIG. 2A of U.S. Patent 5,321,416, which is shown below, depicts a contracting or expanding of the size of the headband by rotating the band adjustment unit.) includes a rotary wheel(32)(FIGs. 1, 2A; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 90; Abstract; col 3, ln 20-22) that turns to contract a size or expend the size of the headband(20)(FIGs 1, 2A: 20; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).
	The motivation to combine Bassett is set forth above for claim 1.

	As to claim 3, Ishii modified by Bassett and Choi teaches the head mounted display of claim 2, as applied above.
Bassett further discloses wherein to contract the size of the headband(20) a portion of the headband(20) moves into the band adjustment unit(25, 32) and to expand the size of the headband(20) another portion of the headband(20) moves out of the band adjustment unit(25, 32)(FIGS. 1, 2A; col 4, ln 5, 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).
The motivation to combine Bassett is set forth above for claim 1.

As to claim 4, Ishii modified by Bassett and Choi teaches the head mounted display of claim 1, as applied above.
Ishii further discloses wherein the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) is configured to hang below the front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion, and FIG. 5 especially shows the optics block hanging below the front portion) of the headband (FIGs. 1, 5, 7 depict an oval shaped head band).

	As to claim 5, Ishii modified by Bassett and Choi teaches the head mounted display of claim 1, as applied above.
	Ishii modified by Bassett and Choi teaches wherein the adjustable portion of the headband is curved (Ishii: FIGs. 1, 5, 7 depict an oval shaped head band having an adjustable rear portion; Bassett: FIG. 2, reference number 20, 32; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A-2B; col 4, ln 15-21) and includes a padded inner surface (Ishii: FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is curved horizontally inward toward a user’s head and also curved vertically on the edges; Bassett: FIGs. 1 and 11: 20, 25; col 4, ln 4-6).
Bassett is set forth above for claim 1.

As to claim 6, Ishii modified by Bassett and Choi teaches the head mounted display of claim 1, as applied above.
Bassett further discloses wherein the adjustable portion of the headband (rear portion of headband)(FIG. 1; col 4, ln 4; see also the below shown FIGs. 2A, 2B) is disposed in the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21), the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21) having a curved inner surface(25)(FIG. 1, 2A; col 4, ln 5) to be disposed proximate to a lower rear portion of the head of the user (FIGs. 1, 2A; col 4, ln 15-21).
The motivation to combine Bassett is set forth above for claim 1.

As to claim 7, Ishii modified by Bassett and Choi teaches the head mounted display of claim 1, as applied above.
Bassett further discloses wherein the band adjustment unit(25, 32)(FIG. 2, reference number 32; col 4, ln 5, 15-21; U.S. Patent 5,321,416: FIGs. 2A-2B; col 4, ln 15-21) includes one or more of a wheel adjuster(32)(FIG. 2, reference number 32; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A-2B; col 4, ln 15-21), or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or a link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.
The motivation to combine Bassett is set forth above for claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. D427,982 S to Ishii in view of U.S. Patent No. 5,767,820 A to Bassett et al. (“Bassett”) in view of Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”) as applied to claim 1 above, in view of U.S. Patent Publication No. 2013/0127980 A1 to Haddick et al. (“Haddick”).
	As to claim 8, Ishii modified by Bassett and Choi teaches the head mounted display of claim 1, as applied above.
	Ishii modified by Bassett and Choi teaches wherein a forward-facing region of the optics block (Ishii: Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband, and FIG. 1 especially depicts a forward-facing region of the optics block; Choi: FIG. 1: 200; p 8, ¶4; p 14, ¶4 – p 15, ¶1).
	The motivation to combine Choi is set forth above for claim 1.
Ishii modified by Bassett and Choi does not expressly disclose wherein a forward-facing region of the optics block includes one or more outward facing cameras.
Haddick discloses wherein a forward-facing region of the optics block includes one or more outward facing cameras (FIG. 21; ¶¶0323, 460, 0596).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii modified by Bassett and Choi with Haddick to provide a head mounted display that is able to display stereo augmented reality images (¶¶0323, 0596).
Other Relevant Prior Art

(i)  	U.S. Patent No. 6,050,717 A to Sugano discloses much the same as Ishii (see e.g., FIG. 1)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(ii)	U.S. Patent No. 4,051,534 to Dukich et al. discloses a headband having a lower portion in the rear (see e.g., FIG. 1: 12).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(iii) 	U.S. Patent No. D436,086 S to Ishii discloses a headband having a pad above a front portion and an optics block below the front portion (see e.g., FIG. 1)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Saito a headband having a pad above a front portion and an optics block below the front portion (see e.g., FIG. 1: 1, 3, 10)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(v)	U.S. Patent No. 4,797,736 to Kloots et al. discloses a headband having an adjustment mechanism located below a center of a side of the headband and a pad above the front portion of the headband (see e.g., FIG. 1: 32, 34, 36).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(vi)	Japan Patent Publication No. H09292588A to Suzuki that discloses a head mounted display(1)(FIG. 1; p 9, ¶3) having a band adjustment unit(12, 13)(FIG. 1; p 4, ¶2; p 6, last ¶) that includes a belt(12) and buckle(13)(FIG. 1; p 4, ¶2).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRK W HERMANN/Examiner, Art Unit 2692